Citation Nr: 1032572	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  09-46 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for hypertensive 
retinopathy and cataracts, to include as secondary to the 
Veteran's service-connected diabetes mellitus, type II.  

3.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), 
anxiety, and depression.  

4.  Entitlement to service connection for hepatitis C.  

5.  Entitlement to service connection for benign prostate 
hypertrophy, to include as secondary to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to October 
1969.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from March 2009 and May 2009 rating decisions of the 
Detroit, Michigan, Department of Veterans Affairs (VA) Regional 
Office (RO).  

In April 2010, the Veteran testified at a personal hearing before 
the undersigned Acting Veterans Law Judge.  A copy of the 
transcript is of record.  

The issues of entitlement to service connection for hypertension; 
hypertensive retinopathy and cataracts, to include as secondary 
to the Veteran's service-connected diabetes mellitus, type II; an 
acquired psychiatric disorder, to include PTSD, anxiety, and 
depression; and benign prostate hypertrophy, to include as 
secondary to Agent Orange exposure, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.  

2.  The Veteran's hepatitis C was contracted as a result of 
intravenous (IV) drug use, and is not otherwise causally related 
to his period of active military service.  

3.  The Veteran's hepatitis C is a result of willful misconduct 
and/or the abuse of drugs.

CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, or any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court 
held that VA must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  

The Board finds that the notice requirements have been satisfied 
by the February 2008 letter.  In the February 2008 letter, VA 
informed the Veteran that in order to substantiate a claim for 
service connection, the evidence needed to show he had a current 
disability, a disease or injury in service, and evidence of a 
nexus between the post service disability and the disease or 
injury in service, which was usually shown by medical records and 
medical opinions.  As to informing the Veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf, VA informed him it had a duty to obtain any records held 
by any federal agency.  It also informed him that on his behalf, 
VA would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private doctors 
and hospitals.  Finally, the RO told the Veteran that he could 
obtain private records himself and submit them to VA.  

In the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the Court held, among other things, that 
the required notice must include notice that a disability rating 
and an effective date of the award of benefits will be assigned 
if service connection was awarded.  In the present appeal, the 
February 2008 VCAA letter to the Veteran included the type of 
evidence necessary to establish a disability rating and effective 
date for the disability on appeal.  As such, all notice 
requirements have been met.

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, 
VA has obtained the Veteran's service treatment records, private 
treatment records, and VA outpatient treatment records.  The 
Veteran was given the opportunity to present personal testimony 
before the Board in April 2010 and was also provided a VA 
examination in connection with his service connection claim.  The 
VA examiner reviewed the Veteran's medical history, recorded 
pertinent examination findings, and provided a conclusion with 
supportive rationale.  Consequently, the Board finds that the VA 
examination report is adequate for rating purposes.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claim of entitlement to service connection 
for hepatitis C.  The evidence of record provides sufficient 
information to adequately evaluate the claim and the Board is not 
aware of the existence of any additional relevant evidence which 
has not been obtained.  Therefore, no further assistance to the 
Veteran with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).

II.  Merits Analysis

The Veteran asserts that service connection is warranted for his 
hepatitis C.  He testified before the Board that he began using 
intravenous drugs during service, that he shared needles with 
other drug users, and that he believes that was the source of his 
contracting hepatitis C.  The Veteran stated that he did not get 
diagnosed as having hepatitis C until about three years after his 
discharge from service.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  Service connection may be granted for any 
disease diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in- service disease 
or injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b).  

In order to establish service connection for hepatitis C, the 
evidence must show that hepatitis C infection, risk factor(s), or 
symptoms were incurred in or aggravated by service.  The evidence 
must further show by competent evidence that there is a 
relationship between the current hepatitis C disability and an 
incident of the Veteran's service.  Risk factors for hepatitis C 
include intravenous (IV) drug use, blood transfusions before 
1992, hemodialysis, intranasal cocaine, high-risk sexual 
activity, accidental exposure while a health care worker, and 
various kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  See VBA Letter 211B (98-110), 
November 30, 1998.  No compensation shall be paid if the 
disability resulting from injury or disease in service is a 
result of the Veteran's own willful misconduct or abuse of 
alcohol or drugs.  38 U.S.C.A. §§ 105, 1110.  Direct service 
connection may be granted only when a disability or cause of 
death was incurred or aggravated in line of duty, and not the 
result of the Veteran's own willful misconduct or, for claims 
filed after October 31, 1990, the result of his or her abuse of 
alcohol or drugs.  38 C.F.R. § 3.301.  

Consistent with the Veteran's testimony, his service treatment 
records reflect no complaints, treatment, or diagnosis related to 
hepatitis C.  Over a year after discharge from service, he was 
determined to have hepatitis C and began treatment.  In July 
2008, the Veteran was diagnosed as having chronic hepatitis C by 
a VA medical professional.  

In January 2009, the Veteran was afforded a VA liver, 
gallbladder, and pancreas examination.  He informed the examiner 
of his hepatitis C infection and denied any hospitalizations or 
incapacitating episodes due to his hepatitis C within the last 
twelve months.  He admitted IV drug abuse several years earlier, 
which is decades after his in-service drug use.  After physical 
and diagnostic testing, the VA examiner diagnosed chronic 
hepatitis C infection, inactive, and opined that the Veteran's 
hepatitis C was not caused by or aggravated by his service-
connected diabetes mellitus, but most likely acquired through IV 
drug abuse.  

Following a complete review of the evidence, the Board finds that 
the Veteran used IV drugs during service and IV drugs subsequent 
to service; he was diagnosed as having hepatitis C due to IV drug 
use many years after discharge from service; and, the only 
evidence linking the Veteran's current diagnosis of hepatitis C 
to his drug use in service is his own personal testimony, which 
the Board finds credible.  The testimony, however, is not 
competent with respect to medical nexus as the Veteran does not 
possess any medical training that would allow for him to provide 
such an etiologic opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992) (Laypersons are not competent to offer 
medical opinions).

It is important to point out that even if the Veteran had 
contracted hepatitis C as a result of his in-service drug abuse, 
VA compensation benefits are barred for that disability as it is 
a result of misconduct and/or the abuse of drugs.  Thus, the 
Board finds that the preponderance of the evidence is against the 
Veteran's claim for service connection for hepatitis C as the 
evidence clearly shows that hepatitis C was contracted due to 
illicit drug use.  As noted above, the Veteran claims that his 
hepatitis C was contracted through the sharing of needles for IV 
drug use, and he has never claimed that there are any other risk 
factors that could have also been responsible.  By his own 
admissions on his December 2007 formal application for 
compensation benefits, at the January 2009 VA examination, and 
during the April 2010 Board hearing, the Veteran repeatedly 
asserted that his hepatitis C was due to drug abuse in service.  
As such, the Board finds that the Veteran's hepatitis C, 
associated with the illegal drug use, is the result of willful 
misconduct and shall not be deemed to have been incurred as a 
result of active duty service.  Accordingly, service connection 
for hepatitis C is denied.  


ORDER

Service connection for hepatitis C is denied.  



REMAND

A review of the record discloses a need for further development 
prior to final appellate review of the claims of entitlement to 
service connection for hypertension; hypertensive retinopathy and 
cataracts, to include as secondary to the Veteran's service 
connected diabetes mellitus, type II; an acquired psychiatric 
disorder, to include PTSD, anxiety, and depression; and, benign 
prostate hypertrophy, to include as secondary to the Veteran's 
service-connected diabetes mellitus and Agent Orange exposure.  
Specifically, at the April 2010 hearing, the Veteran testified 
that his hypertension is attributable to his active military 
service, and his prostate disorder is a direct result of Agent 
Orange exposure.  He further added that his acquired psychiatric 
disorder is due to his ship being shot at once while traveling 
along the Mekong Delta in Vietnam, and his eye disorders are 
caused by his service-connected diabetes mellitus, type II.  

Service treatment records reflect urinary problems in August 
1966, but otherwise, no complaints, treatment, or diagnoses 
relating to hypertension, hypertensive retinopathy, cataracts, a 
psychiatric disorder, or benign prostate hypertrophy.  Upon 
discharge from service, clinical evaluation of the Veteran's 
heart, eyes, anus and rectum were normal, as was a psychiatric 
evaluation, as reflected on the October 1969 report of medical 
examination.  Following separation from service, VA outpatient 
treatment records note treatment for hypertension, hypertensive 
retinopathy, cataracts, anxiety, depression, and benign prostate 
hypertrophy.  

In January and March of 2009, the Veteran underwent VA 
examinations for his claimed disabilities.  According to his 
January 2009 VA examination of the liver, gallbladder, and 
pancreas, the VA examiner diagnosed hypertension and benign 
prostatic hypertrophy.  The examiner opined that both were not 
caused by nor aggravated by diabetes mellitus.  The January 2009 
eye examination report includes diagnoses of bilateral 
hypertensive retinopathy and cataracts, with the examiner 
determining that the Veteran's bilateral cataracts were at least 
as likely as not related to his service-connected diabetes 
mellitus without commenting at all on the etiology of the 
retinopathy.  Finally, at the March 2009 VA mental disorders 
examination, the VA examiner concluded that the Veteran's anxiety 
was less than likely the result of his military service.  While 
these examination reports are probative medical evidence, they 
are insufficient for rating purposes as they do not include any 
rationale for the opinions provided.

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the United 
States Court of Veterans Appeals (Court) specifically found that 
a medical opinion that contains only data and conclusions is 
accorded no weight.  The Court has previously found that an 
opinion that is unsupported and unexplained is purely speculative 
and does not provide the degree of certainty required for medical 
nexus evidence.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Consequently, the Board finds that it is left with a medical 
record that is inadequate.  Therefore, the claims must be 
remanded for additional development of the medical record 
pursuant to 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the 
appropriate VA examination to determine 
whether there is a causal relationship 
between his active military service and 
hypertension.  The claims file must be made 
available to the examiner for review, and 
the examination report should reflect that 
such review has been accomplished.  All 
necessary testing should be conducted and 
all appropriate diagnoses rendered.  The 
examiner must then provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that hypertension had its origin in service 
or is in any way related to the Veteran's 
active service.  All opinions expressed 
must be supported by complete rationale.  
If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated and he 
or she must discuss why an opinion is not 
possible.  

2.  Schedule the Veteran for the 
appropriate VA examination to determine 
whether there is a causal relationship 
between his active military service and 
benign prostate hypertrophy.  The claims 
file must be made available to the examiner 
for review, and the examination report 
should reflect that such review has been 
accomplished.  All necessary testing should 
be conducted and all appropriate diagnoses 
rendered.  Then, the examiner must provide 
an opinion as to whether it is more likely 
than not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that benign prostate hypertrophy 
had its origin in service or is in any way 
related to the Veteran's active service.  
All opinions expressed must be supported by 
complete rationale.  If the examiner is 
unable to provide the requested opinion(s) 
without resorting to speculation, it should 
be so stated and he or she must discuss why 
an opinion is not possible.  

3.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of hypertensive retinopathy and 
cataracts.  All necessary tests should be 
performed and the claims file reviewed.  
The examiner must comment on the January 
2009 unsupported nexus opinion regarding 
cataracts and then provide an opinion as to 
whether it is at least as likely as not (50 
percent probability or more) that 
hypertensive retinopathy and cataracts were 
caused or aggravated by the Veteran's 
service-connected diabetes mellitus, type 
II, and /or military service.  If the 
examiner finds that hypertensive 
retinopathy and/or cataracts are 
aggravated (permanently worsened) by 
diabetes, he/she should indicate the degree 
of disability before it was aggravated and 
its current degree of disability.  If the 
eye disabilities were not caused or 
aggravated by diabetes mellitus, type II, 
the examiner should state so.  All opinions 
expressed must be supported by complete 
rationale.  If the examiner is unable to 
provide the requested opinion(s) without 
resorting to speculation, it should be so 
stated and he or she must discuss why an 
opinion is not possible.  

4.  Schedule the Veteran for the 
appropriate VA examination to determine 
whether there is a causal relationship 
between active military service and an 
acquired psychiatric disorder.  The claims 
file must be made available to the examiner 
for review, and the examination report 
should reflect that such review has been 
accomplished.  All necessary testing should 
be conducted and all appropriate diagnoses 
rendered.  For each psychiatric disorders 
found, the examiner must provide an opinion 
as to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that such disorder had its origin 
in service or is in any way related to the 
Veteran's active service.  The examiner 
should specifically state whether it is at 
least as likely as not that each diagnosed 
psychiatric disorder is related to service 
or any event of service and not the result 
of willful misconduct (alcohol or substance 
abuse).  All opinions expressed must be 
supported by complete rationale.  If the 
examiner is unable to provide the requested 
opinion(s) without resorting to 
speculation, it should be so stated and he 
or she must discuss why an opinion is not 
possible.  

5.  Thereafter, the issues remaining on 
appeal should be readjudicated.  If the 
benefits sought are not granted, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC) and afforded the 
appropriate time period within which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


